DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1-20 are currently pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/19/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.

The following title is suggested: 
I.	Cooling System with Supplemental Oil Extraction from Refrigerant
II.	Cooling System with Arrangement for Separating Oil from Refrigerant

Claim Objections
Claim(s) 1-14 is/are objected to because of the following informalities:  
in claim 1, line 7, "the drain leg configured to ..." should read "the drain leg is configured to ...". 
in claim 1, line 9, "the separator configured to ..." should read "the separator is configured to ...". 
in claim 1, line 12, "the separator configured to ..." should read "the separator is configured to ...". 
in claim 1, line 14, "the drain leg configured to ..." should read "the drain leg is configured to ...". 

The objections identified above are also present in claim 8. Claim 8 should be addressed accordingly.

Appropriate correction is required.

Claim(s) 2-7 and 9-14 is/are objected to for their dependency on an objected base claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

a.	drain leg in at least claim 1.

Note: the term “drain leg” does not point to a known structure of the art. Indeed, it is an equivalent of “leg for draining”; which present a generic placeholder that is coupled with a functional language without reciting a structural modifier.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

The term “drain leg” is interpreted to cover a conduit as per applicant specification (see [0024]); and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 calls for the limitation "an oil separator configured to separate an oil from the refrigerant from a compressor" in lines 4-5, which limitation is indefinite as it is unclear what is being separated. Is it "oil from the refrigerant" that is separated from the "compressor"? Is it the oil, the refrigerant, and the compressor that are being separated from another?

Applicant should amend the limitation above to recite "an oil separator configured to separate an oil from the refrigerant coming from a compressor".

In order to be in accordance with the interpretation above, the limitation "to direct the oil separated from the refrigerant from the compressor to the drain leg" found in lines 12-13 of claim 1 should read "to direct to the drain leg the oil separated from the refrigerant coming from the compressor".

Claim 1 also calls for the limitation "an oil reservoir, during a first mode of operation: ..."; which limitation is indefinite as it is unclear as to what the first mode of operation is referring to. Is the first mode of operation referring to the apparatus or the oil reservoir? It is uncertain.

As per [0035] of the specification, the limitation above should be amended to recite "an oil reservoir, wherein during a first mode of operation of the oil reservoir: ...".

A similar problem is found in claim 1, line 11, with the recitation of "during a second mode of operation".

As per [0035] of the specification, the limitation “during a second mode of operation" should be amended to recite "during a second mode of operation of the oil reservoir".
The problems identified in claim 1 as presented above are also present in claims 8 and 15. Claims 8 and 15 should be addressed accordingly.

Claim 15 calls for the limitation "the drain leg" in line 5, which limitation lacks antecedent basis. For examination purposes, the drain leg will be interpreted as a drain leg.

Claim 15 also calls for the limitation "the oil reservoir" in line 14, which limitation lacks antecedent basis. For examination purposes, the oil reservoir will be interpreted as an oil reservoir.

Claim(s) 2-7, 9-14, and 16-20 is/are indefinite for their dependency on an indefinite base claim.

Allowable Subject Matter
Claims 1-24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter: 

The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose the following: a cooling system in which an oil reservoir operates according to a first mode of operation in which a drain leg collects an oil from the refrigerant at a suction header and an oil separator collects oil separated from the refrigerant coming from the a compressor, and a second mode of operation in which the oil separator directs the oil separated from the refrigerant coming from the compressor to the drain leg, and the drain leg directs the oil from the oil separator and the oil collected from the refrigerant at the suction header to the oil reservoir.

The closest prior art of record, Waller (US 5911289 A), discloses an apparatus (Fig. 2) comprising: a suction header #16 configured to receive a refrigerant (col. 5, L 53-54); a drain leg #34 (note: as per the 112f section above, the drain leg is a conduit) coupled to the suction header (col. 6, L 6-8); an oil separator #24 configured to separate an oil from the refrigerant coming from a compressor #10 (col. 5, L 56-61); and an oil reservoir #28, wherein the drain leg #34 is configured to collect an oil from the refrigerant at the suction header; wherein the oil separator #24 is configured to collect the oil separated from the refrigerant. Boyko (US 6263694 B1) and Westermeyer (US 5901559 A) each also discloses similar arrangement of cooling system. None of Waller, Boyko, and Westermeyer discloses wherein the oil separator is configured to direct the oil separated from the refrigerant coming from the compressor to the drain leg, and the drain leg configured to direct the oil from the oil separator and the oil collected from the refrigerant at the suction header to the oil reservoir. There is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one of ordinary skill in the art to modify the teachings of the prior art to incorporate a flow of refrigerant from the oil separator to the drain leg, along with the associated flow control scheme of the oil reservoir. In fact, any change to the flow path structure of any of Waller, Boyko, and Westermeyer will undoubtedly change the basic principle under which they were designed to operate, in which case a finding of obviousness would be precluded as per MPEP § 2143.01. For these reasons, the instant claims are patentable over the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Esslinger (US 7231783 B2), Nash (US 5327997 A), Krause (US 4428208 A), and Kan (US 9488396 B2) each teaches a cooling system with oil separation and oil storage.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIONEL NOUKETCHA/Examiner, Art Unit 3763